                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION
______________________________________________________________________

BUILDING TRADES UNITED PENSION TRUST FUND
and SCOTT J. REDMAN (in his capacity as Trustee),

                            Plaintiffs,

       v.                                                   Case No. 19-cv-105

PROSTAR SURFACES, INC.,

                            Defendant.


                                          COMPLAINT


       NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

Philip E. Thompson, and as and for a cause of action against the Defendant, allege and

show to the court the following:

                                   Jurisdiction and Venue

       1.     Jurisdiction of this Court upon ProStar Surfaces, Inc. is founded upon

section 502 of the Employee Retirement Income Security Act of 1974 (“ERISA”) (29

U.S.C. § 1132), in that the Plaintiffs are aggrieved by said Defendant’s violation of

certain collective bargaining agreements, trust plans and trust agreements, and said

Defendant’s continued refusal to submit contributions in accordance with the terms of

those plans and agreements, thereby violating the provisions of ERISA, the Multi-

Employer Pension Plan Amendments Act (“MPPAA”), and the terms and provisions of

the employee benefit plans.




            Case 2:19-cv-00105-NJ Filed 01/18/19 Page 1 of 8 Document 1
      2.     Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2))

in that Plaintiffs operate in Waukesha County, Wisconsin.

                                           Parties

      3.     Plaintiff Building Trades United Pension Trust Fund is an employee benefit

plan within the meaning of ERISA Sections 3(1), (2), (3) and (37), 502 and 515, as

amended by the MPPAA (codified as amended at 29 U.S.C. §§ 1002(1), (2), (3) and

(37), 1132 and 1145), and brings this action on behalf of the Trustees, participants, and

beneficiaries of said Plan. Said Plan maintains offices at 500 Elm Grove Road, Elm

Grove, Wisconsin 53122.

      4.     Plaintiff Scott J. Redman is a trustee and fiduciary of the Building Trades

United Pension Trust Fund and as such has standing to be a plaintiff in this action. Mr.

Redman maintains an office at 11175 West Parkland Avenue, Milwaukee, Wisconsin

53224.

      5.     ProStar Surfaces, Inc. (“ProStar Surfaces”) is a Wisconsin corporation,

engaged in business, with principal offices located at 324 N. 12th Street, Milwaukee,

Wisconsin 53233. Its registered agent for service of process is Harold Koller, 324 N.

12th Street, Milwaukee, Wisconsin 53233.

                                           Facts

      6.     ProStar Surfaces is an employer and party in interest in an industry

affecting commerce within the meaning of ERISA Sections 3(5), (11), (12) and (14) (29

U.S.C. §§ 1002(5), (11), (12) and (14)).




                                             -2-

           Case 2:19-cv-00105-NJ Filed 01/18/19 Page 2 of 8 Document 1
       7.      For all times relevant, ProStar Surfaces was and remains a party to and

agreed to abide by the terms of one or more collective bargaining agreements (“Labor

Agreements”) with the Chicago Regional Council of Carpenters Union (“Union”).

       8.      The Union represent, for purposes of collective bargaining, certain ProStar

Surfaces employees and employees of other employers in industries affecting interstate

commerce within the meaning of Labor Management Relations Act (“LMRA”) Sections

2(5), 9(a) and 301(a) (29 U.S.C. § 151, et seq.).

       9.      The Labor Agreements described herein contain provisions whereby

ProStar Surfaces agreed to make timely payments to the Plaintiffs’ benefit fund (“Fund”)

for each employee covered by said Labor Agreements.

       10.     By execution of said Labor Agreements, ProStar Surfaces adopted the

trust agreements and amendments thereof which establish and govern the Plaintiffs

and are necessary for their administration and designated as its representatives on the

Board of Trustees such trustees as have been named and appointed pursuant to said

trust agreements, together with their successors selected in the manner provided in

such trust agreements, thereby ratifying all actions already taken or to be taken within

the scope of their authority.

       11.     By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements and the rules and regulations

heretofore and hereafter adopted by the trustees of said Fund, ProStar Surfaces has

agreed as follows:




                                            -3-

             Case 2:19-cv-00105-NJ Filed 01/18/19 Page 3 of 8 Document 1
               a.    to file monthly reports and make timely and prompt contributions to

                     the Plaintiffs for each employee covered by the aforementioned

                     Labor Agreements;

               b.    to designate, and accept as its representatives, the trustees named

                     in the declaration of trust and their successors;

               c.    to adopt and abide by all of the rules and regulations adopted by

                     the trustees of the employee benefit plans pursuant to the trust

                     agreements;

               d.    to adopt and abide by all of the actions of the trustees in

                     administering the employee benefit plans in accordance with the

                     trust agreements and the rules so adopted;

               e.    to pay, in addition to all of the contributions which are due and

                     owing, liquidated damages and interest relative to delinquent

                     contributions;

               f.    to pay, in addition to delinquent contributions, interest, and

                     liquidated damages, actual attorney's fees, audit fees, court costs,

                     and service fees, should legal action be necessary to obtain

                     delinquent contributions, interest, and liquidated damages; and

               g.    to provide access to all books and records necessary to perform

                     regular audits of ProStar Surfaces contributions to Plaintiff fund.

       12.     ProStar Surfaces has failed to perform its obligations pursuant to the

terms and conditions of the Labor Agreements and trust agreements by, although not

necessarily limited to:



                                            -4-

             Case 2:19-cv-00105-NJ Filed 01/18/19 Page 4 of 8 Document 1
              a.     making regular and timely payments to the Plaintiff fund; and

              b.     refusing to allow Plaintiffs’ auditor access to books and records

                     necessary to perform an audit billing.

      13.     ERISA § 502(g) (2), as amended by the MPPAA, provides:

              (2)    In any action under this title by a fiduciary for or on behalf of a plan
              to enforce section 515 in which a judgment in favor of the plan is awarded,
              the court shall award the plan --

              (A)    the unpaid contributions,

              (B)    interest on the unpaid contributions,

              (C)    an amount equal to the greater of --

                     (i)    interest on the unpaid contributions, or

                     (ii)   liquidated damages provided for under the plan in an amount
                            not in excess of 20 percent (or such higher percentage as
                            may be permitted under Federal or State law) of the amount
                            determined by the court under subparagraph (A),

              (D)    reasonable attorney’s fees and costs of this action, to be paid by
                     the defendant, and

              (E)    such other legal or equitable relief as the court deems appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by

using the rate provided under the plan, or, if none, the rate prescribed under section

6621 of the Internal Revenue Code of 1954.

      14.     ERISA § 515 provides:

              Every employer who is obligated to make contributions to a multiemployer
              plan under the terms of the plan or under the terms of a collectively
              bargained agreement shall, to the extent not inconsistent with law, make
              such contributions in accordance with the terms and conditions of such
              plan or agreement.




                                             -5-

            Case 2:19-cv-00105-NJ Filed 01/18/19 Page 5 of 8 Document 1
       15.     Despite demands that ProStar Surfaces perform its statutory and

contractual obligations, the Plaintiffs have ascertained that said Defendant has failed,

neglected, omitted, and refused to make its required payments. ProStar Surfaces is

now indebted to the Plaintiffs as follows:

Audited period January 1, 2018 through June 30, 2018:

Building Trades United Pension Trust Fund                                      $9,630.81

Unaudited period July 1, 2018 to the present:

Building Trades United Pension Trust Fund                                        Unknown


                  Claim One - Against Defendant ProStar Surfaces, Inc.
             Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132 and 1145)

       16.     As and for a claim for relief against Defendant ProStar Surfaces, the

Plaintiff Fund realleges each and every allegation contained in paragraphs 1 through 15

above and incorporate the same as though fully set forth herein word for word.

       17.     Due demand has been made by the Fund upon ProStar Surfaces for

payment of all sums due and owing, but said Defendant has refused to pay them, or any

part thereof, and all amounts remain due and owing.

       18.     Because, as the Fund is informed and believe, ProStar Surfaces has not

made timely and prompt contributions on behalf of all covered employees, the corpus of

each of the Fund’s trust funds is reduced, the Fund’s income is reduced, and their ability

to pay benefits to qualified participants and beneficiaries is curtailed. Consequently,

ERISA and the Fund’s employee benefit plans have been violated, and the Fund is

entitled to all the remedies provided by ERISA.




                                             -6-

             Case 2:19-cv-00105-NJ Filed 01/18/19 Page 6 of 8 Document 1
      19.     Because ProStar Surfaces has failed to make timely and prompt

contributions, some of the Fund’s beneficiaries and participants could have eligibility

terminated and benefits reduced for which they would otherwise qualify.            These

beneficiaries and participants would be left without an adequate remedy at law and

would suffer severe and irreparable harm if said Defendant is not mandatorily compelled

to comply with the Labor Agreements and enjoined from further breaches.

      WHEREFORE, Plaintiffs demand the following relief:

      1.      Judgment on behalf of the Fund and against ProStar Surfaces, Inc.:

              A.    For $9,630.80 in unpaid contributions, interest, and liquidated

                    damages owed to the Fund for the audit period January 1, 2018

                    through June 30, 2018;

              B.    For unpaid contributions, interest, and liquidated damages owed to

                    the Find for the period of July 1, 2018 through the date this action

                    was commenced;

              C.    For unpaid contributions, interest, and liquidated damages owed to

                    the Fund becoming due and/or arising after the commencement of

                    this lawsuit through the date of judgment; and

              D.    Actual attorney fees and the costs of this action.

      2.      For such other, further or different relief as the Court deems just and

              proper.




                                           -7-

            Case 2:19-cv-00105-NJ Filed 01/18/19 Page 7 of 8 Document 1
Dated this 18th day of January, 2019.


                                 s/Philip E. Thompson
                                 Philip E. Thompson (SBN:1099139)
                                 The Previant Law Firm, S.C.
                                 310 West Wisconsin Avenue, Suite 100 MW
                                 Milwaukee, WI 53203
                                 414-203-0514 (Telephone)
                                 414-271-6308 (Fax)
                                 Email: pet@previant.com
                                 Attorneys for the Plaintiffs




                                   -8-

   Case 2:19-cv-00105-NJ Filed 01/18/19 Page 8 of 8 Document 1
